Citation Nr: 9911286	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  97-29 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
thoracic strain.  

2. Entitlement to service connection for degenerative joint 
disease of multiple joints.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1976 to February 1980.  


FINDINGS OF FACT

1.  The Regional Office (RO), in a September 1985 rating 
determination, denied service connection for thoracic strain 
on the basis that there was no evidence that the back strain 
treated in service resulted in a chronic disability.  The 
appellant was notified of that decision in September 1985 and 
did not appeal.  Thus, the decision became final.  

2.  Evidence regarding a relationship between the thoracic 
strain in service and a current disability, namely a 1998 VA 
Compensation and Examination report, was not previously 
submitted to agency decisionmakers and was neither cumulative 
nor redundant, bears directly and substantially upon the 
specific matter under consideration, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  There is no competent evidence establishing a nexus 
between the appellant's in-service thoracic strain, or any 
other injury or disease in service, and a current thoracic 
disability.  

4.  There is no competent evidence establishing a nexus 
between the appellant's current degenerative joint disease of 
multiple joints and any injury or disease in service.  


CONCLUSIONS OF LAW

1.  New and material evidence having been submitted, the 
claim of entitlement to service connection for residuals of 
thoracic strain has been reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 1991 and Supp. 1998); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(1998).  

2.  The evidence submitted by the veteran in support of his 
reopened claim of entitlement to service connection for 
residuals of thoracic strain is not sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible, and the claim is not well grounded.  38 U.S.C.A. 
§§ 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303, 3.304 
(1998).
 
3.  The evidence of record regarding service connection for 
disability resulting from degenerative joint disease of 
multiple joints is not sufficient to justify a belief by a 
fair and impartial individual that the claim is plausible, 
and the claim is not well grounded.  38 U.S.C.A. §§ 1112, 
1131, 1137, 5107(a) (West 1991); 38 C.F.R. § 3.303, 3.304, 
3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The appellant's service medical records contain no records 
diagnosing degenerative joint disease, and only one record 
addressing a back problem.  An entry, dated August 18, 1976, 
reflects that the appellant complained of back pain, that x-
rays were negative, and that tenderness of the thoracic area 
was noted.  The diagnosis was "Strain."  Darvon capsules 
and heat were prescribed, and the appellant was to return as 
needed.  The appellant's separation examination, performed 
January 30, 1980, noted no abnormalities of the 
musculoskeletal system.  

VA medical records dated in November 1984 note the 
appellant's complaints of low back pain.  X-rays were 
ordered, but it is not clear whether they were obtained at 
that time.  

In a VA Form 21-526, Veteran's Application for Compensation 
or Pension, received in December 1984, the appellant reported 
that in the Fall of 1977 he injured his back, and was treated 
for it at the Naval Air Station in Grand Prairie, Texas.  

During a January 1985 VA examination he reported that in 
service he injured his low thoracic back (T10 to T12) by 
doing a flip, and had recurrent pain since that time.  On 
examination, tenderness to punch was elicited in the area of 
T10 to T12 over the vertebrae, but no paravertebral muscle 
spasm or tenderness was noted, and the appellant exhibited 
full range of motion of the back without pain.  X-rays 
revealed no bony abnormality.  The examiner's impression 
regarding the back was back injury, low thoracic area by 
history, intermittently symptomatic.  

In a September 1985 rating decision the appellant's claim of 
entitlement to service connection for thoracic strain was 
denied because thoracic strain in service was considered 
acute and transitory with no residuals found on discharge 
examination.  The appellant was informed of that decision and 
did not appeal it. 

In April 1997 the appellant submitted a VA Form 21-526, 
Veteran's Application for Compensation and Pension, in which 
he indicated he was seeking service connection for arthritis, 
for which he was treated in "October" at a VA medical 
facility.  He also reported treatment at the McBride Clinic 
for right thumb and shoulder disabilities in December 1995.  
Accompanying his application was a completed VA Form 21-4142, 
Authorization for Release of Information, and VA medical 
records reflecting treatment for several disabilities, 
including a left shoulder disability.  Additional VA 
treatment records received in April 1997 reflect treatment 
for complaints referred to both shoulders and the left elbow.  
The diagnoses were degenerative joint disease of both 
shoulders, questionable bursitis/tendinitis.  

In a June 1997 rating decision, claims of service connection 
for, inter alia, degenerative joint disease, multiple joints 
and thoracic back strain were denied as not well grounded.  

In a VA Form 21-4138, Statement in Support of Claim, received 
in September 1997 the appellant expressed his disagreement 
with the decision that denied entitlement to service 
connection for degenerative joint disease.  

In a September 1997 Statement of the Case, the RO explained 
that it concluded the claims were not well grounded because 
there was no evidence of in-service treatment for 
degenerative joint disease, multiple joints and back strain, 
and that current medical evidence was too remote to show 
evidence of disability during service or at a compensable 
level within one year after service. 

In a VA Form 9, Appeal to Board of Veterans' Appeals, the 
appellant requested a Travel Board hearing.  

A Conference Report prepared incident to a January 20, 1998, 
conference reflects that the appellant's representative 
contacted the appellant and that the appellant agreed to 
cancel his Travel Board hearing and that a medical 
examination would be scheduled.  

In February 1998 the appellant was sent a letter by the RO 
noting his request for a Travel Board hearing, and advising 
him that there would be a substantial time delay before that 
hearing was held.  The letter also informed the appellant of 
the option of requesting a videoconference hearing before a 
Board Member in lieu of the live, face-to-face Travel Board 
hearing before a Traveling Member of the Board that he had 
requested.  The appellant was provided a form to execute in 
the event he had changed his mind and no longer wanted a 
Travel Board hearing, and was advised that if he did not 
return the form within thirty days the RO would conclude he 
still wanted a Travel Board hearing and would schedule one.  

A VA Compensation and Pension examination was performed in 
March 1998.  The examiner noted the appellant's complaints of 
pain in the thoracic spine, the lumbar spine and both 
shoulders.  Examination of the lumbar spine revealed negative 
straight and cross leg examinations.  The appellant could sit 
up with the legs fully extended.  He flexed forward to 60 
degrees, extended to 25 degrees, laterally flexed to 32 
degrees, and rotated 30 degrees.  The examiner noted the 
appellant did not seem to be in any particular pain executing 
those maneuvers.  In the cervical spine the appellant flexed 
forward 30 degrees, extended 15 degrees, laterally flexed 35 
degrees and rotated 50 degrees.  In the shoulders he had from 
0 to 160 degrees of elevation and abduction, 80 degrees 
internal rotation and 85 degrees external rotation.  The 
diagnosis was degenerative joint disease of multiple joints, 
particularly the thoracic and lumbar spine and shoulders.   
The examiner opined that there was probably no relationship 
between the appellant's in-service acute thoracic strain and 
his present thoracic spine condition.  He noted that x-rays 
of the thoracic spine were negative, and there did not appear 
to be any pathology involved.  

Additional VA medical records received in May 1998 reflect 
treatment for several disabilities including bilateral 
shoulder disabilities.  In May 1997 the appellant sought 
treatment, complaining that he not only hurt all the time, 
especially if he had to use his arms, but he also felt bad, 
had a short temper and felt depressed about his 
circumstances, lack of a job and the socioeconomic stress 
that he was unable to handle.  In August 1997 the appellant 
sought treatment for shoulder pain he described as aching and 
sharp for the previous month, exacerbated with moving the 
prior week and with changing a tire.  The diagnosis was 
disabling degenerative cervical arthritis.  

The records also reflect February 1998 complaints of chronic 
pain not otherwise specified that had not abated with pain 
medication, several April 1998 diagnoses of bilateral 
shoulder pain, an April 1998 diagnosis of degenerative joint 
disease of both shoulders and back pain secondary to 
degenerative joint disease of the lumbosacral spine.  In 
April 1998 the appellant was administered trigger point 
injections.  

In October 1998 the appellant requested a videoconference 
hearing at the RO before a member of the Board who is in 
Washington, D.C.  

A Supplemental Statement of the Case (SSOC) was issued 
November 25, 1998, and explained that the claim regarding the 
thoracic spine was not well grounded because there was no 
evidence that a chronic thoracic spine condition was incurred 
in or aggravated by service.  The SSOC also explained that 
the claim regarding degenerative joint disease was not well 
grounded because there was no evidence of that disease in 
service or within one year following service.  

In a letter dated January 13, 1999, the RO informed that 
appellant that his Travel Board hearing was scheduled for 
February 24, 1999.  

In a VA Form 646, Statement of Accredited Representation in 
Appealed Case, dated January 21, 1999, the appellant's 
Representative noted that a Travel Board hearing was to be 
held.  

On January 26, 1999, the RO received correspondence from the 
appellant indicating that he was unable to attend the hearing 
but that he would accept the final decision.  He did not ask 
that the hearing be rescheduled.  He identified dates upon 
which he received treatment for back pain.  

The appellant did not appear at the RO for the Travel Board 
hearing scheduled for February 24, 1999.  Although VA did not 
respond to his October 1998 request for a videoconference 
hearing, he subsequently indicated that he was not able to 
attend the Travel Board hearing and did not ask that a new 
hearing be scheduled.  At the same time, he indicated VA 
could proceed to make a decision in his appeal, and indicated 
no further desire to present hearing testimony.  Based on the 
foregoing, the Board concludes that the appeal may be decided 
at this juncture.  


Analysis

The appellant seeks to reopen previously denied claim of 
entitlement to service connection for residuals of thoracic 
strain, and seeks service connection for degenerative joint 
disease of multiple joints.  

For disability resulting from personal injury suffered or 
disease contracted in the line of duty while on active duty, 
or for a chronic disease such as arthritis becoming manifest 
to a degree of 10 percent or more within one year from the 
date of separation from active duty, the United States will 
pay to any veteran thus disabled and who was discharged or 
released under conditions other than dishonorable from the 
period of service in which said injury or disease was 
incurred or aggravated, compensation as provided by law.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (1998).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

For a claim to be well-grounded, there must be competent 
evidence of current disability (a medical diagnosis); of 
incurrence or aggravation of a disease or injury (lay or 
medical evidence); and of a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Once a claim has been denied and that decision becomes final, 
it is not subject to review unless it is reopened by new and 
material evidence.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a) (1998); Barnett v. Brown, 83 
F. 3d 1380 (Fed. Cir. 1996).  In an attempt to reopen a claim 
last denied for one reason (for example, because there was no 
medical evidence linking a current disability with service), 
VA cannot, once such evidence is obtained, base a refusal to 
reopen the claim on a different reason (such as the absence 
of evidence of service incurrence).  Molloy v. Brown, 9 Vet. 
App. 513 (1996).  

A three-step analysis of an attempt to reopen a previously 
denied claim is conducted under 38 U.S.C.A. § 5108.  Winters 
v. West, No. 97-2180 (U.S.Vet. App. Feb. 17, 1999) (en banc); 
Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) 
(en banc).  First, it must be determined whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material.  For the purposes of 
determining whether new and material evidence has been 
submitted, the credibility of the evidence is presumed under 
Justus v. Principi, 3 Vet. App. 510 (1992), although patently 
incredible evidence is not entitled to that presumption.  
Duran v. Brown, 7 Vet. App. 216 (1994).  

New evidence is evidence not previously submitted to agency 
decisionmakers which is neither cumulative nor redundant; 
material evidence is new evidence which bears directly and 
substantially upon the specific matter under consideration 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) 
(1998).  

Second, if the claim is reopened, VA must determine whether, 
based upon all the evidence of record and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a) (West 1991).  Winters; Elkins.   

Third, if the claim is well grounded, it must be evaluated on 
its merits provided the duty to assist set out in 38 U.S.C.A. 
§ 5107(a) (West 1991) has been met.  Winters. 


Thoracic Strain

Since the RO's 1985 decision denying service connection for 
residuals of a thoracic strain because there was no evidence 
of an in-service incurrence of a chronic disability, the 
appellant has submitted numerous medical records that reflect 
post-1985 treatment for several disabilities, and that 
reflect that he has been diagnosed with degenerative joint 
disease of the thoracic spine.  One of those records was a 
March 1998 report of a VA Compensation and Pension 
examination that reflects the examiner's opinion that there 
was probably not a relationship between the appellant's in-
service thoracic strain and his current thoracic disability.  
None of those records were previously submitted to agency 
decisionmakers and are neither cumulative nor redundant.  
Accordingly, they are new.  38 C.F.R. § 3.156(a) (1998).  

The specific matter under consideration in this attempt to 
reopen is whether the appellant incurred a disability as the 
result of thoracic strain, or any other event, in service.  
The VA examination of March 1998 addresses whether the 
appellant incurred a disability from which he now suffers as 
the result of the thoracic strain in service, and therefore 
bears directly and substantially upon the specific matter 
under consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
This is ambiguous because the diagnosis included degenerative 
joint disease of the thoracic spine, yet the examiner stated 
there did not appear to be "pathology involved."  Moreover, 
the radiograph of the thoracic spine was interpreted to be 
within normal limits.   Notwithstanding the apparent 
inconsistency, the Board finds the 1998 VA examination report 
is new and material evidence in that it supports to some 
extent the presence of current disability when viewed in the 
fashion most favorable to the appellant.  The Board will 
proceed to evaluate whether the reopened claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. § 3.156(a) (1998); Winters; Elkins.  

In this case, there is competent evidence of a current 
disability:  the appellant has several diagnoses of 
degenerative joint disease involving the thoracic spine.  
Hence, the first element of the Caluza test for determining 
whether a claim is well grounded has been met.  There is 
competent evidence of thoracic strain on August 18, 1976, in 
the appellant's service medical records, so the second 
element of the Caluza test has been met.  With regard to the 
third element, however, the Board notes that there is no 
competent medical evidence of a nexus between the in-service 
injury or disease and the current disability.  On the 
contrary, the only item of evidence that addresses the 
possibility of a current disability being related to the 
thoracic strain in service is the VA examination from March 
1998 in which the examiner opined that there was probably not 
a relationship between the current thoracic disability and 
the thoracic strain in service.  The Board concludes that, in 
the absence of competent evidence that there is a nexus 
between the appellant's thoracic strain in service and his 
current thoracic disability, this reopened claim is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza.

The Board notes that its analysis of this appeal addressed a 
matter not addressed by the RO.  That is, the Board addressed 
the matter of whether the previously denied claim had been 
reopened, an issue the RO had not previously addressed.  In 
light of the fact that the result of the Board's new and 
material analysis was that it reopened the claim and then 
considered whether the claim was well grounded, the Board 
finds that the appellant is not prejudiced by the Board's 
decision to conduct the new and material analysis without 
first remanding the matter to the agency of original 
jurisdiction.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 


Degenerative Joint Disease of Multiple Joints

As discussed above, Caluza requires that for a claim to be 
well grounded, there must be competent evidence of current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury (lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  

With regard to the appellant's claim of entitlement to 
service connection for degenerative joint disease of multiple 
joints, the Board notes there is competent evidence that the 
veteran currently has degenerative joint disease of multiple 
joints, so the first criterion for establishing a well-
grounded claim under Caluza has been met.  

With regard to in-service incurrence of a disease or injury, 
the veteran's service medical records do not contain a 
diagnosis of degenerative joint disease of multiple joints.  
As a layman, the veteran's statements are not sufficient to 
establish a diagnosis, which requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  There is no 
medical evidence that degenerative joint disease of multiple 
joints was present in service or to a compensable degree 
within one year following service.  Accordingly, the second 
criterion for a well-grounded claim under Caluza has not been 
met.  Furthermore, the record does not contain a medical 
opinion that provides the necessary link between the current 
degenerative joint disease and any injury or disease in 
service, and so the third Caluza criterion has also not been 
met.  

The Board notes the appellant's statement in a document 
received in January 1999 that his doctors told him that his 
shoulder disabilities could be related to his back.  The VA 
medical records do not contain such a statement, but the 
appellant reported treatment by non-VA sources whose records 
have not been made a part of the record.  The connection 
between what a physician said and the layman's account of 
what he purportedly said, filtered as it was through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute medical evidence, and 
therefore, could not ground a claim.  Robinette v. Brown, 8 
Vet. App. 69, 77 (1995); Marciniak v. Brown, 10 Vet. App. 198 
(1997).  As neither the back disability nor the degenerative 
joint disease of multiple joints claims are well grounded, VA 
has no duty to assist the appellant under 
38 U.S.C.A. § 5107(a) (West 1991).  Epps v. Gober, 126 F. 3d 
1464 (Fed. Cir. 1997).  

There is no 38 U.S.C.A. § 5103 (West 1991) duty in a case 
where, even if the physician's statement was obtained and 
even if it did state the appellant's shoulder disabilities 
could be related to his back disability, it would not provide 
the requisite evidence to well ground the claim because no 
back disabilities are service-connected.  Johnson v. Brown, 8 
Vet. App. 423, 427 (1995); Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).  However, this decision serves to inform the 
appellant of the kind of evidence that would serve as 
evidence sufficient to well ground the claim:  what is 
required is a medical opinion that links any in-service 
injury or disease, including the thoracic strain diagnosed in 
August 1976, to a current disability.  


ORDER

New and material evidence having been received regarding the 
previously denied claim of entitlement to service connection 
for residuals of an in-service thoracic strain, that claim is 
reopened but is not well grounded and is hereby denied.  

The claim of entitlement to service connection for 
degenerative joint disease of multiple joints is not well 
grounded, and is, therefore, denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

